t c memo united_states tax_court william roger and joan ann thorpe petitioners v commissioner of internal revenue respondent docket no filed date william roger thorpe and joan ann thorpe pro sese elizabeth a owen and carol p nachman for respondent memorandum opinion armen special_trial_judge this case is before the court on respondent's motion for partial summary_judgment filed pursuant to rule the issue for decision is whether unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section continued petitioners may exclude from gross_income under sec_104 an amount received by petitioner william roger thorpe from his employer upon termination of employment on the ground that such amount represents damages received on account of personal injury as explained in more detail below we agree with respondent that exclusion under sec_104 is not authorized and that partial summary_judgment in respondent's favor is therefore appropriate background2 petitioner was employed by international business machines corp ibm until his termination on date petitioner's termination at ibm was effected through petitioner's participation in the ibm modified and extended individual transition option program ito-ii program the ito-ii program allowed ibm employees to resign or retire early receiving lump- sum payments and other_benefits petitioner was required to sign a general release and covenant not to sue the release as a condition of receiving the continued references are to the internal_revenue_code in effect for the taxable_year in issue respondent's motion was filed as a motion for summary_judgment we treat it as a motion for partial summary_judgment for the reason discussed infra at note the following is a summary of the relevant facts that do not appear to be in dispute they are stated solely for the purpose of deciding the pending motion and they are not findings_of_fact for this case see fed r civ p a rule a lump-sum payment and benefits pursuant to the ito-ii program the release was broadly written and covered any and all possible and potential claims in contract or in tort arising from employment or termination of employment pertinent sections of the release read as follows in exchange for the sums and benefits which you will receive pursuant to the terms of the ito-ii program you agree to release ibm from all claims demands actions or liabilities you may have against ibm of whatever kind including but not limited to those which are related to your employment with ibm or the termination of that employment you also agree that this release covers but is not limited to claims arising from the age discrimination in employment act of as amended title vii of the civil rights act of as amended and any other federal or state law dealing with discrimination in employment on the basis of sex race national origin religion disability or age you also agree that this release includes claims based on theories of contract or tort whether based on common_law or otherwise this release does not include your vested rights if any in the ibm retirement_plan which survive unaffected by this release this release does not waive any claims that you may have which arise after the date you sign this release in the event of rehire by ibm or any of its subsidiaries as a regular employee you understand that ibm reserves the right to require repayment of a prorated portion of the ito-ii program payment the amount of repayment will be based on the number of weeks off the ibm payroll compared with the number of weeks' salary used to calculate your payment petitioner signed the release on date neither at that time nor at any time during the previous years did petitioner make any complaint or allegation against ibm either formally or informally for age discrimination or otherwise however petitioner now alleges that he thinks that he has a claim against ibm for age discrimination petitioner also alleges that ibm is responsible for certain business failures that he suffered after the termination of his employment at ibm in exchange for signing the release and participating in the ito-ii program petitioner received a dollar_figure lump-sum payment the payment or ito payment the payment was based on years_of_service and rate of pay for petitioner received a form_w-2 from ibm showing wages tips and other compensation in the amount of dollar_figure on date petitioners filed their federal_income_tax return petitioners reported the dollar_figure amount on their return as wages on date respondent issued a notice_of_deficiency to petitioners in which respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure the deficiency is attributable to respondent's disallowance of various deductions claimed on petitioners' return petitioners invoked the court's jurisdiction by filing a timely petition for redetermination on date petitioners filed an amended_return for in which they reduced the amount of their gross_income for by dollar_figure petitioners contend that their gross_income should be reduced by such amount on the ground that the payment that petitioner received from ibm is excludable from gross_income under sec_104 on date respondent filed a motion for summary_judgment in the motion respondent asserts that the issues raised in the notice_of_deficiency have been settled respondent also asserts that the ito payment is includable in petitioners' gross_income as a matter of law relying primarily on 515_us_323 respondent contends that a payment to a taxpayer may be excluded from gross_income under sec_104 only when the taxpayer can establish the underlying cause of action giving rise to the payment is based upon tort or tort-type rights and the payment is received by the taxpayer on account of personal injuries or sickness with these elements in mind respondent at the time that the petition was filed petitioners resided in georgetown texas no stipulation of settled issues or other such stipulation has been filed by the parties regarding any of the issues raised by the notice_of_deficiency accordingly we regard respondent's motion as one for partial summary_judgment only contends that summary_judgment is warranted on the following grounds petitioner did not have a claim against ibm at the time that he signed the release by which he obtained the ito payment ibm did not make the payment on account of personal_injury_or_sickness no portion of the payment is allocated to any personal injury or other claim and a payment made to a taxpayer under the age discrimination in employment act adea is not excludable from gross_income under sec_104 included as an attachment to respondent's motion for summary_judgment is a letter from petitioner to respondent's counsel dated date setting forth petitioners' position regarding the basis for the exclusion of the ito payment from petitioners' gross_income this matter was called for hearing at the court's motions session in washington d c on date counsel for respondent appeared at the hearing and presented argument in support of the pending motion although petitioners did not appear at the hearing they did file a written_statement with the court pursuant to rule c petitioners' rule c statement includes allegations that ibm is responsible for certain business failures that petitioner suffered after terminating his employment at ibm in addition petitioner asserts that the release that he signed at the time of his resignation from ibm represented a settlement under which he agreed to forgo filing suit against ibm for willful age discrimination in exchange for dollar_figure discussion a motion for summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 369_us_654 95_tc_594 the opposing party cannot rest upon mere allegations or denials but must set forth specific facts showing there is a genuine issue for trial rule d the existence of any reasonable doubt as to the facts will result in denial of the motion for summary_judgment 63_tc_18 except as otherwise provided gross_income includes income from all sources sec_61 commissioner v glenshaw glass we note that petitioner does not expressly rely on the adea as the cause of action underlying the settlement see 515_us_323 n co 348_us_426 although sec_61 is to be broadly construed statutory exclusions from income are narrowly construed commissioner v schleier supra pincite 100_tc_124 affd without published opinion 25_f3d_1048 6th cir under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides in pertinent part c damages received on account of personal injuries or sickness the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus an amount may be excluded from gross_income only when it was received both through prosecution or settlement of an action based upon tort or tort-type rights and on account of personal injuries or sickness commissioner v schleier supra 48_f3d_894 5th cir 105_tc_396 when damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such damages are excludable under sec_104 504_us_229 866_f2d_709 4th cir affg 89_tc_632 102_tc_116 affd in part revd in part 70_f3d_34 5th cir t he critical question is in lieu of what was the settlement amount_paid bagley v commissioner supra pincite determination of the nature of the claim is factual bagley v commissioner supra 98_tc_1 the first requirement is the existence of a claim based upon tort or tort-type rights commissioner v schleier supra pincite the claim must be bona_fide but not necessarily valid ie sustainable 35_f3d_93 2d cir robinson v commissioner supra pincite stocks v commissioner supra pincite in this connection we have held that claims for potential future personal injuries do not qualify for exclusion under sec_104 43_tc_77 35_tc_646 affd 304_f2d_574 9th cir those holdings imply that there must be an existing claim moreover although a claim need not have been previously asserted the absence of any knowledge of the claim on the part of the employer-payor obviously has a negative impact in determining the requisite intent for the payment sodoma v commissioner tcmemo_1996_275 see also keel v commissioner tcmemo_1997_278 foster v commissioner tcmemo_1996_26 petitioner asserts that at the time that he signed the release he had a bona_fide claim against ibm for age discrimination and that he executed the release and accepted the ito payment from ibm in lieu of litigation respondent contends that petitioner's failure to lodge much less even allege any tort-type claim against ibm prior to or at the time of signing the release establishes that there was no bona_fide dispute between petitioner and ibm that could provide the basis for settlement we agree with respondent that the ito payment is not excludable from petitioners' gross_income petitioners do not allege nor does the record otherwise show that petitioner ever made any formal or informal claim against ibm it therefore appears that there was no settlement for ibm and petitioner to reach however even if we assume that the executed release represents a settlement agreement then for the payment to be excludable petitioners must show that the payment is based upon tort or tort-type rights and on account of personal injuries or sickness we now turn to the language of the release itself the release in this case is the same as that in webb v commissioner tcmemo_1996_50 and essentially the same as that in sodoma v commissioner supra by its terms petitioner released ibm from liability for both contract and tort claims the release however does not specifically indicate that the lump-sum payment received by petitioner was paid to settle a potential personal injury claim against ibm we note that when the settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor is the intent of the payor 349_f2d_610 10th cir affg tcmemo_1964_33 stocks v commissioner supra pincite here respondent contends and we agree that ibm did not make the payment on account of a personal injury the release form appears to be a standard document used by ibm for all of its employees who participated in the ito-ii program moreover the amount of the ito payment was calculated on the number of years_of_service and petitioner's salary finally the release states that if petitioner were rehired by ibm he could be required to repay some portion of the ito payment based on the number of weeks off the ibm payroll compared with the number of weeks' salary used to calculate the payment as in sodoma v commissioner supra and webb v commissioner supra the lump-sum payment herein appears to have been severance_pay rather than a payment for personal injury severance_pay just like the pay it replaces is taxable_income finally we note that petitioners have not alleged or come forward with any evidence of the specific amount of the ito payment that is allegedly allocable to claims of tort or tort type damages for personal injuries failure to do so results in the entire amount being presumed to be taxable see taggi v united_states supra 91_tc_160 affd as to this issue and revd on other issues 913_f2d_1486 9th cir the release makes no allocation and petitioners have not set forth any facts upon which they would rely to prove an allocation indeed the fact that the ito payment was based on time of service and rate of pay demonstrates its character as severance_pay rather than a payment for personal injury see webb v commissioner supra sodoma v commissioner supra and keel v commissioner supra which involved the same payor and substantially the same plan as involved herein in sum viewing the facts in a light most favorable to petitioners we conclude that respondent has made a prima facie case to support a motion for summary_judgment and that petitioners have failed to come forward with countervailing assertions having sufficient specificity to cause us to hold that there is any material issue of fact that requires a trial accordingly we shall grant respondent's motion for partial summary_judgment see phillips v commissioner tcmemo_1997_ summary_judgment granted for the commissioner regarding taxability of payment made by ibm pursuant to the ito-ii program brennan v commissioner tcmemo_1997_317 same morabito v commissioner tcmemo_1997_315 same to reflect the foregoing an appropriate order will be issued
